Exhibit 10.12.3

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT (“Amendment”) is made as of the 29th day of April, 2008,
by and between Amerigon Incorporated (herein called “Company”) and Comerica Bank
(herein called the “Bank”).

RECITALS:

A. Company and Bank entered into that certain Amended and Restated Credit
Agreement dated as of October 28, 2005, entered into by and between Company and
Bank, as amended by First Amendment to Credit Agreement dated as of February 6,
2008 (as further amended or otherwise modified from time to time, the “Credit
Agreement”), under which the Bank extended (or committed to extend) credit to
Company, as set forth therein.

B. Company has requested that Bank make certain amendments to the Credit
Agreement, and Bank is willing to do so, but only on the terms and conditions
set forth in this Amendment.

NOW, THEREFORE, Company and Bank agree:

Section 1 of the Credit Agreement is hereby amended as follows:

The following definitions are hereby added to Section 1 of the Credit Agreement:

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Company and/or any Guarantor by the Bank: (i) credit
cards, (ii) credit card processing services, (iii) debit cards, (iv) purchase
cards, (v) Automated Clearing House (ACH) transactions, (vi) cash management,
including controlled disbursement services, and (vii) establishing and
maintaining deposit accounts.

“Borrowing Base” shall mean as of any date of determination, the sum of
(a) eighty five percent (85%) of Eligible Accounts, plus (b) the lesser of
(i) sixty percent (60%) of Eligible Foreign Accounts and (ii) Three Million
Dollars ($3,000,000), plus (c) fifty percent (50%) of Eligible Inventory, plus
(d) seventy percent (70%) of the market value (as determined by Bank in its sole
discretion) of Eligible Securities.

“Credit Insurance” shall mean credit insurance from a solvent insurer acceptable
to the Bank in its sole discretion in amounts and on terms acceptable to the
Bank its sole Discretion, and as to which the Bank is named as loss payee under
a loss payee endorsement acceptable to the Bank.

 

1



--------------------------------------------------------------------------------

“Eligible Account” shall mean an Account (but shall not include interest and
service charges) arising in the ordinary course of Company’s business which
meets each of the following requirements:

(a) it is not owing more than ninety (90) days after the date of the original
invoice or other writing evidencing such Account;

(b) it is not owing by an Account Debtor (as defined in the UCC) who has failed
to pay twenty five percent (25 %) or more of the aggregate amount of its
Accounts owing to Company within ninety (90) days after the date of the
respective invoices or other writings evidencing such Accounts;

(c) it is not an Account which when aggregated with all other Accounts owing by
the same Account Debtor would cause Company’s Accounts owing from such Account
Debtor to exceed an amount equal to fifteen percent (15%) of Company’s aggregate
Accounts owing from all Account Debtors, provided, however, Bank in its sole
discretion may establish higher or lower concentration limits for any specific
Account Debtor; provided that this provision shall not cause that portion of
Accounts owing by the same Account Debtor equal to fifteen percent (15%) of
Company’s aggregate Accounts owing from all Account Debtors to fail to meet the
criteria of an Eligible Account provided that this provision shall not apply to
Accounts with respect to which the Account Debtor is Johnson Controls, Lear
Corporation, Bridgewater Interiors LLC or NHK Spring Company, Ltd. or any of
their respective Subsidiaries;

(d) it arises from the sale or lease of goods and such goods have been shipped
or delivered to the Account Debtor under such Account; or it arises from
services rendered and such services have been performed;

(e) it is evidenced by an invoice, dated not later than the date of shipment or
performance, rendered to such Account Debtor or some other evidence of billing
acceptable to Bank;

(f) it is not evidenced by any note or other negotiable instrument or by any
chattel paper;

(g) it is a valid, legally enforceable obligation of the Account Debtor
thereunder, and is not subject to any offset, counterclaim or other defense on
the part of such Account Debtor or to any claim on the part of such Account
Debtor denying liability thereunder in whole or in part;

(h) it is not subject to any sale of accounts, any rights of offset, assignment,
lien or security interest whatsoever other than to Bank;

(i) it is not owing by a Subsidiary or Affiliate of Company, nor by an Account
Debtor which (i) does not maintain its chief executive

 

2



--------------------------------------------------------------------------------

office in the United States of America or Canada, (ii) is not organized under
the laws of the United States of America or Canada, or any state or province
thereof, or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality or other instrumentality thereof;

(j) it is not an account owing by the United States of America or any state or
political subdivision thereof, or by any department, agency, public body
corporate or other instrumentality of any of the foregoing, unless all necessary
steps are taken to comply with the Federal Assignment of Claims Act of 1940, as
amended, or with any comparable state law, if applicable, and all other
necessary steps are taken to perfect Bank’s security interest in such account;

(k) it is not owing by an Account Debtor for which Company has received a notice
of (i) the death of the Account Debtor or any partner of the Account Debtor,
(ii) the dissolution, liquidation, termination of existence, insolvency or
business failure of the Account Debtor, (iii) the appointment of a receiver for
any part of the property of the Account Debtor, or (iv) an assignment for the
benefit of creditors, the filing of a petition in bankruptcy, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against the Account Debtor;

(l) it is not an account billed in advance, payable on delivery, for consigned
goods, for guaranteed sales, payable at a future date, for unbilled sales,
subject to a retainage or holdback by the Account Debtor or insured by a surety
company; and

(m) it is not owing by any Account Debtor whose obligations Bank (in its sole
reasonable discretion) shall have notified Company are not deemed to constitute
Eligible Accounts.

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.

“Eligible Foreign Account” shall mean an Account which satisfies all of the
requirements to be an Eligible Account except those under clauses (i)(i) and
(i)(ii) of the definition of Eligible Accounts and which and which satisfies the
following requirements: (i) is covered by Credit Insurance, and (ii) is owing to
Company by an Eligible Foreign Account Debtor.

“Eligible Foreign Account Debtor” shall mean the Account Debtors listed on
attached Schedule 1.2 as the same may be amended or modified form time to time.

“Eligible Inventory” shall be valued at the lesser of cost or present market
value in accordance with GAAP, on a first in/first out basis,

 

3



--------------------------------------------------------------------------------

and shall mean all of Company’s Inventory which is in good and merchantable
condition, is not obsolete or discontinued, and which would properly be
classified as “raw materials” or “finished goods inventory” under GAAP,
excluding (a) Company’s work in process, consigned goods and inventory located
outside the United States of America, (b) inventory covered by or subject to a
seller’s right to repurchase, or any consensual or nonconsensual lien or
security interest (including without limitation purchase money security
interests) other than in favor of Bank, whether senior or junior to Bank’s
security interest, and (c) Inventory that Bank (in its sole reasonable
discretion) after having notified Company, excludes. Inventory which is at any
time Eligible Inventory, but which subsequently fails to meet any of the
foregoing requirements, shall forthwith cease to be Eligible Inventory.

“Eligible Securities” shall mean the financial assets that are contained in that
certain securities account # ORA - 015369 at Comerica Securities, Inc. that are
not subject to any pledge, security interest, lien, mortgage, hypothecation or
other encumbrance (except to Bank under that certain Security Agreement
(Securities Account) dated April 29, 2008 by Company) provided that such
financial assets are credited to the account and the Company’s interest in such
financial assets is a security entitlement.

“Hedging Transaction” means each interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing), pursuant to any agreement entered into
between the Company and/or any Guarantor and the Bank.

“Trigger Date” shall mean the earliest to occur of the date that (i) the
aggregate fair market value (as reasonably determined by Bank) of the Company’s
Unencumbered Liquid Assets is less than $10,000,000 and (ii) the aggregate
principal amount outstanding under the Revolving Credit exceeds $10,000,000.

“Unencumbered Liquid Assets” shall mean (i) cash, (ii) cash equivalents,
(iii) marketable securities which are traded on the New York Stock Exchange,
American Stock Exchange or the NASDAQ Stock Market and (iv) any fund or pooling
arrangement that exclusively purchased and holds the foregoing, all as
determined on a Company-only, non-consolidated, basis, in each case which are in
the possession and/or control of Company, and, to the extent that any such
assets are held by or on deposit with any other Person, the ability of Company
to access, assign or transfer such items are not subject to any existing lien,
encumbrance or other restrictions (other than customary early withdrawal
penalties) and as to which no Person (other than the Bank) has been granted
control (within the meaning of Article 8 of the UCC).

 

4



--------------------------------------------------------------------------------

“USA Patriot Act” shall mean The United and Strengthening America by providing
appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, October 26, 2001 or Executive Order 13224 of September 23,
2001 issued by the President of the United States (66 Fed. Reg. 49049 (2001)).

The following definitions in Section 1 of the Credit Agreement are hereby
amended and restated as follows:

“Availability” shall mean as of any date of determination the amount obtained by
subtracting from $20,000,000 an amount equal to the aggregate principal amount
of the Advances plus the Letter of Credit Reserve.

“Base Tangible Net Worth” shall initially mean $30,000,000. On the last day of
each fiscal year of Company (commencing December 31, 2008), Base Tangible Net
Worth shall increase by an amount equal to fifty percent (50%) of net income of
Company and its Consolidated Subsidiaries for the fiscal year then ended. If net
income is less than $0, it shall be treated as being $0 for purposes of this
calculation.

“Indebtedness” shall mean all loans, advances, indebtedness, obligations and
liabilities of Company or any Guarantor to Bank under this Agreement, together
with all other indebtedness, obligations and liabilities whatsoever of Company
or any Guarantor to Bank arising under or in connection with this Agreement or
in respect of any Hedging Transaction or Bank Products, whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising.

The reference to “Ten Million Dollars ($10,000,000)” in Section 2.1 of the
Credit Agreement is hereby deleted and replace with “Twenty Million Dollars
($20,000,000)”.

Section 2.5 of the Credit Agreement is hereby amended and restated as follows:

“2.5 Commencing on the Trigger Date, the aggregate principal amount at any one
time outstanding under the Revolving Credit Note plus the Letter of Credit
Reserve shall never exceed the Borrowing Base. Company shall immediately make
all payments necessary to comply with this provision. Any such payments shall be
applied first to outstanding Prime-based Advances, then to outstanding
Eurodollar-based Advances, and the remainder, if any, to provide cash collateral
in an amount equal to the maximum amount that may be available to be drawn at
any time prior to the stated expiry of all Letters of Credit.”

 

5



--------------------------------------------------------------------------------

The following is hereby added to the Credit Agreement as new Section 2.9:

“2.9 Promptly following the receipt by the Company of any proceeds from the sale
of any Eligible Securities, the principal amounts outstanding under the
Revolving Credit shall be repaid (with no corresponding permanent reduction in
the commitment amount) by an amount equal to the net cash proceeds of such
sale.”

Section 7.1(d) of the Credit Agreement is hereby amended and restated as
follows:

“(d)(i) prior to the Trigger Date, within thirty (30) days after and as of the
end of each month, a Liquidity Certificate in the form attached hereto as
Exhibit “C”; and (ii) on the Trigger Date, and within thirty (30) days after and
as of the end of each month thereafter, a detailed aging of the company’s
accounts receivable and accounts payable, an inventory report, a statement from
Comerica Securities of the Auction Rate Securities and a borrowing base report,
each in term acceptable to Bank;”

Section 7.11 is amended and restated as follows:

“7.11 Beginning March 31, 2008, maintain at all times Tangible Net Worth of not
less than the Base Tangible Net Worth.”

The following is hereby added to the Credit Agreement as new Section 11.14:

“11.14 Pursuant to Section 326 of the USA Patriot Act, Bank hereby notifies the
Company that if it or any of its Subsidiaries open an account, including any
loan, deposit account, treasury management account, or other extension of credit
with Bank, the Bank will request the applicable Person’s name, tax
identification number, business address and other information necessary to
identify such Person (and may request such Person’s organizational documents or
other identifying documents) to the extent necessary for the Bank to comply with
the USA Patriot Act.”

New Exhibit “C” is hereby added to the Credit Agreement in the form attached
hereto as Attachment 2.

This Amendment shall become effective (according to the terms hereof) on the
date that the following conditions have been fully satisfied by Company
(“Amendment Effective Date”):

Bank shall have received counterpart originals of this Amendment, in each case
duly executed and delivered by Company in form satisfactory to Bank.

Bank shall have received counterpart originals of the replacement Revolving
Credit Note, duly executed and delivered by Company in form satisfactory to
Bank.

Bank shall have received counterpart originals of the Acknowledgment of
Guarantor in the form attached hereto as Attachment 1, duly executed and
delivered by the BSST LLC.

 

6



--------------------------------------------------------------------------------

Bank shall have received counterpart originals of the Security Agreement
(Securities Account) and an Account Control Agreement, in each case duly
executed by the appropriate parties thereto and delivered by the Company in form
satisfactory to Bank.

Bank shall have received certified copies of resolutions of the Company and each
of the other Loan Parties, as applicable, authorizing, as applicable, the
execution and delivery of this Second Amendment and the other Loan Documents
required under this Section and the performance by the Company of each of its
obligations under the Credit Agreement as amended by this Second Amendment.

Company hereby represents and warrants that, after giving effect to the
amendments to the Credit Agreement contained herein, (a) execution and delivery
of this Amendment are within such party’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of their respective
articles of incorporation or bylaws, and except as have been previously obtained
do not require the consent or approval, material to the amendments contemplated
in this Amendment, of any governmental body, agency or authority, and this
Amendment and the Credit Agreement will constitute the valid and binding
obligations of such undersigned parties enforceable in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (whether
enforcement is sought in a proceeding in equity or at law), (b) the continuing
representations and warranties set forth in Sections 6.1 through 6.15 inclusive,
of the Credit Agreement are true and correct on and as of the date hereof, and
such representations and warranties are and shall remain continuing
representations and warranties during the entire life of the Credit Agreement,
and (c) after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

Company and Bank each hereby ratify and confirm their respective obligations
under the Credit Agreement, as amended by this Amendment and agree that the
Credit Agreement hereby remains in full force and effect after giving effect to
the effectiveness of this Amendment and that, upon such effectiveness, all
references in such Loan Documents to the “Credit Agreement” shall be references
to the Credit Agreement as amended by this Amendment.

Except as specifically set forth above, this Amendment shall not be deemed to
amend or alter in any respect the terms and conditions of the Credit Agreement
or the Revolving Credit Note, or to constitute a waiver by Bank of any right or
remedy under or a consent to any transaction not meeting the terms and
conditions of the Credit Agreement, the Revolving Credit Note or any of the
other Loan Documents.

Unless otherwise defined to the contrary herein, all capitalized terms used in
this Amendment shall have the meaning set forth in the Credit Agreement.

This Amendment may be executed in counterpart.

This Amendment shall be construed in accordance with and governed by the laws of
the State of Michigan

WITNESS the due execution hereof on the day and year first above written.

 

7



--------------------------------------------------------------------------------

COMERICA BANK     AMERIGON INCORPORATED By:   /s/ Steven J. McCormack     By:  
/s/ Barry G. Steele   Steven J. McCormack       Barry G. Steele Its:   Vice
President     Its:   Chief Financial Officer

 

8